Per Curiam.
Plaintiff filed a complaint against defendant corporation in the circuit court for the county of Oakland. Plaintiff sued defendant corporation for damages arising out of an automobile accident involving a car plaintiff was driving and a truck owned by defendant corporation. At the time of the accident defendant’s truck was being driven by an employee of defendant corporation. Defendant’s employee was making a delivery at a gasoline service station on the northwest corner of Telegraph Road and Elizabeth Lake Road in Oakland County. Plaintiff entered the gasoline station by way of a service drive. Defendant’s vehicle entered the gasoline station from another direction by way of a different service drive. At trial, there was some dispute as to the facts concerning negligence and proximate cause of the accident. The jury, after hearing the evidence and having been instructed by the court, returned a verdict for plaintiff. Defendant corporation appeals.
The question on appeal is whether the trial court erred in refusing defendant’s requested charge to the jury concerning the rules of the road dealing with *110right-of-way. MCLA § 257.649 (Stat Ann 1968 Eev § 9.2349), dealing with right-of-way and stop signs, holds that right-of-way violations can only take place at intersections. MCLA § 257.22 (Stat Ann 1968 Eev § 9.1822) defines “intersection” as that place of joinder of highways where the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.
To apply the right-of-way law, there must first he an intersection. Case precedent has extended the definition of “intersection” to include aisles and lanes in parking lots. See Zarzecki v. Hatch (1956), 347 Mich 138. What defendant would have us do is extend that definition even further to include an intersection in an open field or, as in this case, an unmarked private drive area. According to statute and case precedent, the circumstances surrounding the proximate cause of an accident have to he in some way connected with streets, roads, highways, or marked aisles that cross or intersect. Defendant’s requested charge to the jury would not have been a correct statement of applicable law. The trial court correctly stated: “Your requested instructions talk about the rules of intersections. This accident didn’t happen at an intersection.”
It was not error for the trial court to refuse to give defendant’s requested charge to the jury. The requested charge did not accurately state the law applicable to this case. See Browne v. Fenestra, Inc. (1965), 375 Mich 566; Torongo v. Miriani (1968), 14 Mich App 701, 705.
Affirmed.